FIRST AMENDMENT
THIS FIRST AMENDMENT (this "Amendment") is made and entered into as of the 28th
day of June, 2012, by and between CCP/MC SSIII DENVER TABOR CENTER 1 PROPERTY
OWNER, LLC, a Delaware limited liability company ("Landlord"), and BRIDGEPOINT
EDUCATION, INC., a Delaware corporation ("Tenant").
RECITALS
A.
Landlord and Tenant are parties to that certain lease dated August 8, 2011 (the
"Lease"). Pursuant to the Lease, Landlord has leased to Tenant space currently
containing approximately 79,677 rentable square feet (the "Original Premises")
described as Suite Nos. 110, 200 and 350 on the first, second and third floors
in the building located at 1201 16th Street and commonly known as Tabor Center
Mall, and Suite 500 on the fifth floor in the building located at 1200 17th
Street and commonly known as Tabor Center Tower (collectively, the "Buildings").

B.
Tenant desires to surrender a portion of the Premises to Landlord containing
approximately 955 rentable square feet described as a portion of Suite No. 110
on the first floor of the Tabor Center Mall as shown on Exhibit A hereto (the
"Reduction Space").

C.
Tenant desires to include a secondary stair exit in Suite No. 110 as part of the
Landlord Work and to reduce the scope of Landlord's Base Building Work in
exchange for an increase to the Allowance.

D.
Landlord and Tenant desire to acknowledge and establish the Commencement Date of
the Lease.

E.
Landlord is willing to agree to such modifications on the following terms and
conditions.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:
1.
Reduction.

1.01
Effective as of the Commencement Date, as set forth in Section 6 below, the
Premises is decreased by reducing the rentable square feet of Suite 110 on the
first floor of the Tabor Center Mall from 8,037 to 7,082 rentable square feet by
the elimination of the Reduction Space. As of the Commencement Date, the
Reduction Space shall be deemed surrendered by Tenant to Landlord, the Lease
shall be deemed terminated with respect to the Reduction Space, and the
"Premises", as defined in the Lease, shall be deemed to mean the Original
Premises, less the Reduction Space.

1.02
Exhibit A-1 of the Lease depicting Suite 110 shall be replaced by Exhibit A-1
attached to this Amendment.




#PageNum#    
013928\0035\1599722.9

--------------------------------------------------------------------------------


1.03
The chart in Section 1.1(a) of the Lease is deleted in its entirety and replaced
with the following:

BUILDING
SUITE NUMBER
RENTABLE
SQUARE FEET
Tabor Center Mall
110
7,082
Tabor Center Mall
200
20,763
Tabor Center Mall
350
29,685
Tabor Center Tower
500
21,192
 
TOTAL:
78,722



1.04
The first sentence of Section 1.4 of the Lease is deleted in its entirety and
replaced with the following:

"The aggregate rentable area of the Premises (the "Rentable Area of the
Premise") following the respective Commencement Dates of Phase 1 and Phase 2 is
78,722 rentable square feet, of which 21,192 rentable square feet is located in
the Tabor Center Tower and 57,530 rentable square feet is located in Tabor
Center Mall."
2.
Base Rent. As of the Commencement Date, the schedule of Base Rent contained in
Section 3.1 of the Lease with respect to Phase 1 only is deleted, and the
following is substituted therefor:

Months of the Lease Term
Annual Rate
per Rentable Square Foot for Phase 1 ("Phase 1 Mall Premises Base Rental Rates")
Annual
Base Rent
Monthly Installment of
Base Rent
Commencement Date – the last day of the 6th full calendar month following
Commencement Date**
   [***]**
[***]
[***]
7-9
[***]
[***]
[***]
10-21
[***]
[***]
[***]
22-33
[***]
[***]
[***]
34-45
[***]
[***]
[***]
46-57
[***]
[***]
[***]
58-69
[***]
[***]
[***]
70-81
[***]
[***]
[***]
82-93
[***]
[***]
[***]
94-105
[***]
[***]
[***]
106-117
[***]
[***]
[***]
118-129
[***]
[***]
[***]
130-Expiration Date
[***]
[***]
[***]

*** Confidential portions of this document have been redacted and filed
separately with the Commission.

#PageNum#    
013928\0035\1599722.9

--------------------------------------------------------------------------------




All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.
3.
Tenant's Pro Rata Share. Tenant's Pro Rata Share with respect to the Mall
Premises is hereby revised as follows: (a) 21.7569% from and after the
Commencement Date but prior to the Phase 2 Commencement Date, and (b) 34.0434%
from and after the Phase 2 Commencement Date.

4.
Landlord's Base Building Work. Landlord shall not be required to construct, as
part of Landlord's Base Building Work or otherwise, either the additional exit
stair or the additional emergency egress route identified in item (d) of
Exhibit B-1. Without limiting the foregoing, Exhibit B-1 is hereby revised by
the deletion of item (d).

5.
Allowance. The Allowance provided for under the Lease with respect to the Mall
Premises is hereby increased from [***] to [***] and, without limiting the
foregoing, Section 8(a) of the Work Letter is hereby appropriately revised. The
forgoing net increase to the Allowance reflects the following: (a) a reduction
in the rentable square footage of the Mall Premises due to the deletion of the
Reduction Space; and (b) an increase reflecting Landlord's contribution of an
additional [***] in exchange for the reduction of the scope of Landlord's Base
Building Work as provided for in Section 4 above.

6.
Commencement Date. Landlord and Tenant hereby agree that the Commencement Date
for the Lease is established as February 1, 2012 and that Landlord is deemed to
have achieved Substantial Completion of the Landlord's Base Building Work and
the Landlord Work with respect to Phase 1 as of such date. Landlord and Tenant
agree that the Commencement Date shall be duly established by this Amendment
without the necessity of a separate Commencement Date Letter.

7.
Representations. Each party represents to the other that it has full power and
authority to execute this Amendment. Tenant represents that it has not made any
assignment, sublease, transfer, conveyance of the Lease or any interest therein
or in the Reduction Space and further represents that there is not and will not
hereafter be any claim, demand, obligation, liability, action or cause of action
by any other party respecting, relating to or arising out of the Reduction
Space, and Tenant agrees to indemnify and hold harmless Landlord and the
Landlord Parties from all liabilities, expenses, claims, demands, judgments,
damages or costs arising from any of the same, including without limitation,
attorneys' fees.

8.
Brokerage.

8.01
Landlord shall not be bound by this Amendment unless and until Landlord's Broker
and Tenant's Broker have executed amendments to their respective brokerage
agreements with respect to the Lease, in a form acceptable to Landlord in its
sole discretion, effecting an equitable reduction in the commissions payable
thereunder to reflect the deletion of the Reduction Space from the Premises.

*** Confidential portions of this document have been redacted and filed
separately with the Commission.



#PageNum#    
013928\0035\1599722.9

--------------------------------------------------------------------------------


8.02
Tenant and Landlord hereby represent and warrant to each other that it has dealt
with no broker in connection with this Amendment other than the Brokers.
Landlord will pay all fees, commissions or other compensation payable to
Brokers, if any, pursuant to the terms of separate agreements. Tenant agrees to
indemnify and hold the Landlord Parties harmless from all claims of any brokers
claiming to have represented Tenant in connection with this Amendment.

9.
Miscellaneous.

9.01
This Amendment sets forth the entire agreement between the parties with respect
to the matters set forth herein. There have been no additional oral or written
representations or agreements. Under no circumstances shall Tenant be entitled
to any Rent abatement, improvement allowance, leasehold improvements, or other
work to the Premises, or any similar economic incentives that may have been
provided Tenant in connection with entering into the Lease, unless specifically
set forth in this Amendment. Tenant agrees that it shall not disclose any
matters set forth in this Amendment or disseminate or distribute any information
concerning the terms, details or conditions hereof to any person, firm or entity
without obtaining the express written consent of Landlord.

9.02
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.

9.03
In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.

9.04
Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant.

9.05
The capitalized terms used in this Amendment shall have the same definitions as
set forth in the Lease to the extent that such capitalized terms are defined
therein and not redefined in this Amendment.

9.06
Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

[SIGNATURES ARE ON FOLLOWING PAGE]

#PageNum#    
013928\0035\1599722.9

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.




LANDLORD:
 
CCP/MS SSIII DENVER TABOR CENTER 1 PROPERTY OWNER LLC,
 
a Delaware limited liability company






By:       /s/ Todd W. Hartman
Name: Todd W. Hartman
Its: Vice President


 
 
 
TENANT:


BRIDGEPOINT EDUCATION, INC.,
a Delaware corporation




By:          /s/ Andrew S. Clark             
Name:    Andrew S. Clark
Its:     President and CEO


By:          /s/ Diane L. Thompson         
Name:    Diane L. Thompson
Its:     Senior Vice President, Secretary and General Counsel
 








#PageNum#    
013928\0035\1599722.9

--------------------------------------------------------------------------------


EXHIBIT A


OUTLINE AND LOCATION OF REDUCTION SPACE


[exhibit102appendixa.jpg]





013928\0035\1599722.9    A-#PageNum#    

--------------------------------------------------------------------------------


EXHIBIT A-1


TABOR CENTER MALL, SUITE 110






[exhibit102appendixa1.jpg]

#PageNum#    
013928\0035\1599722.9